985 F.2d 553
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas Fitzpatrick MILLER, Plaintiff-Appellant,v.W. D. BLANKENSHIP;  John B. Taylor, Defendants-Appellees.
No. 92-6606.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 21, 1992Decided:  February 1, 1993

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  B. Waugh Crigler, Magistrate Judge.  (CA-92-27-R)
Douglas Fitzpatrick Miller, Appellant Pro Se.
William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
W.D.Va.
Affirmed.
Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Douglas Fitzpatrick Miller appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the magistrate judge.  Miller v. Blankenship, No. CA-92-27-R (W.D. Va.  May 19, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Both parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C.A. § 636(c) (West Supp. 1991)